DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 8, 2020, August 21, 2020, January 14, 2021, May 11, 2021 and August 27, 2021 are being considered by the examiner.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In the last line of claim 16, the limitation “therein” grammatically refers to the information tag, which renders the claim indefinite (i.e. the sample is contained in the information tag?). The limitation “therein” should be changed to “in the individual sample container”. 
In line 2 of claim 17, the limitation “information” should be changed to “information tag”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is indefinite because the limitation “determining a plurality of test locations for hazardous contaminant testing” is inherently indefinite. It is unclear what the limitation intends to convey (the limitation “determining” suggests that an algorithm/analysis is used). 
Claim 15 is indefinite due to the association of the limitation “second” to a plurality of “locations”, “cartridges”, “samples” and “tags”. According to claim 14, there exists a single “first location”, a single single “first sample” and a single “first assay cartridge”, yet according to claim 15, there exists a plurality of “second locations”, a plurality of “second samples”, a plurality of “second…tags” and a plurality of “second assay cartridges”. The distinction between the first location/tag/cartridge/sample and the second location/tag/cartridge/sample, as well as the distinction between the plurality of second locations/tags/cartridges/samples is unclear.  
Likewise, claims 16-19 are indefinite. 
Claim 16 is also indefinite because the limitation “at least partially transferred” in the last line of the claim is inherently indefinite (how is something partially transferred?). It appears that the limitation intends to convey that at least a portion of the second sample has been transferred. 
Claim 16 is also indefinite because the limitation “is scanned after the second sample…has been at least partially transferred” conveys a method step in passive voice 2) in the context of another step. Consequently, it is unclear whether the step corresponding to the limitation “has been at least partially transferred” is intended to be a part of the claimed method. To obviate the rejection, every step encompassed by the claimed method should be positively recited in active voice before referencing said step in passive voice (e.g. “the method further comprises transferring at least a portion of the second sample to an individual second assay cartridge, and scanning each individual…tag after the second sample has been transferred to the individual second assay cartridge”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5, 7 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit the claimed invention because the subject matter of the claim is directed to features that are not part of the claimed invention. Regarding the assay, the assay is a part of the assay cartridge, which is not a part of the claimed invention (the scope of the invention is limited to the hazardous contamination detection device; the cartridge is recited only in the context of specifying 
Likewise, claims 4 and 7 fail to further limit the claimed invention. The subject matter of the claims (i.e. additional information encoded by the second machine-readable data) is directed to a feature of the assay cartridge, which is not a part of the claimed invention.  
Likewise, the subject matter of claim 5 is directed solely to the assay inside the assay cartridge. However, because the cartridge is not a part of the claimed invention, claim 5 fails to further limit the claimed invention. 
With respect to claim 12, the subject matter of the claim is directed to an intended use of the claimed memory. Such recitation fails to further limit the claimed invention. To obviate the rejection, the claim should be amended to specify that the at least one processor is configured to store within the memory CSV file containing values…and configured to edit the CSV file…
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (WO 2017/2228333 A1).
With respect to claim 1, Xie et al. disclose a hazardous contamination detection device comprising (see Fig. 1B): 
a housing 130 configured to receive an assay cartridge 140 at least partially within the housing, the assay cartridge containing an assay (see [0008]); 

a first optical scanner 122 (bar code scanner) configured to image first machine-readable data from an object (e.g. bar code on the cartridge, other bar codes) external to the housing (see [0007] and Fig. 1A); 
a second optical scanner 340 within the housing configured to image second machine-readable data from the assay cartridge when it is at least partially received within the housing (see [0071]); 
at least one processor (see [0007]); and 
a memory (see [0007]) having instructions stored thereon that configure the at least one processor to: 
determine, based on the first machine-readable data imaged at the first optical scanner, location information identifying a test location corresponding to the assay cartridge (see [0007] and [0045]);
determine, based on the second machine-readable data imaged at the second optical scanner, additional information (e.g. operating processes) associated with the assay (see [0071]); 
determine a test result based at least partly on the additional information and the signal generated by the optical sensor (see [0071]); and 
automatically store the test result in association with the location information in the memory (see [0012], [0073] and [0075]).  
With respect to claim 2, as indicated above, the at least one processor is configured to use the additional information to establish operating parameters of the hazardous contamination detection device (see also [0071]).  
With respect to claim 3. the claim does not further limit the claimed invention, as discussed above. Nevertheless, the assay comprises a lateral flow assay (see abstract), and the signal generated by the optical sensor is indicative of a positive or negative result corresponding to the assay (see [0026]).  
With respect to claims 4 and 5, the claims do not further limit the claimed invention, as discussed above.4. 

With respect to claim 7, the claim does not further limit the claimed invention, as discussed above. Nevertheless, the additional information comprises an operating parameter for the hazardous contamination detection device corresponding to the assay, as discussed above (see also [0071]).  
With respect to claim 8, the device further comprises a communication module configured for wireless data transmission (see [0029]), wherein the instructions further configure the at least one processor to cause the communication module to wirelessly transmit, to a remote data store, the test result in association with the location information (see [0029]).  
With respect to claim 9, the first optical scanner and the second optical scanner each comprises a barcode scanner (see [0043] and [0071]).  
With respect to claim 11, the device further comprises a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge in the housing (see [0071]); and 
cause the second optical scanner to image the second machine-readable data (see [0071]).  
With respect to claim 12, the claim fails to further limit the claimed invention, as indicated above. Any computer memory can store information as specified in the claim, provided that it is programmed to do so. 
With respect to claim 13, the first optical scanner 122 is housed within a module 120 that is removably received within the housing 130 (see Fig. 1A).  
With respect to claim 14, Xie et al. also disclose a method of conducting location-specific testing for hazardous contaminants, the method comprising: 
determining a plurality of test locations for hazardous contaminant testing (see [0045] disclosing that the first machine-readable data encodes testing location); 
generating a plurality of location-specific machine-readable information tags (see [0045]), each machine-readable information tag associated with a test location (see [0045]); 
collecting a first sample from a first test location (see [0032]); 

inserting the first assay cartridge into a hazardous contamination detection device (see Fig. 1B); 
scanning, at an optical scanner 122 of the hazardous contamination detection device, a first location-specific machine-readable information tag (see [0033]), the first location-specific machine-readable information tag associated with the first test location (see [0045]); and 
removing the first assay cartridge from the hazardous contamination detection device in response to an indication of a test result displayed by the hazardous contamination detection device (see [0085] and Fig. 4; in order for an additional test to be conducted using another assay cartridge, the first assay cartridge must be removed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 10, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al.
With respect to claim 10, the detection device further comprises a display (see [0027]) and a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge into the housing (see [0027] and [0071]); and 
cause the first optical scanner to image the first machine-readable data (see [0033]).  
While Xie et al. do not disclose that the device is configured to display, in response to detecting insertion of the assay cartridge, an instruction to prompt a user to scan the first machine-readable data at the first optical scanner, given that the user scans the first machine-readable data (see [0056]), it would have been obvious to one of ordinary skill in the art to configure the device to prompt or remind the user to scan the first machine-readable data in case the user forgets to scan it or the user is not aware of the need to scan it.
With respect to claim 15, Xie et al. further disclose conducting additional tests using additional assay cartridges (see [0085] and Fig. 4). While Xie et al. do not explicitly disclose that the additional tests correspond to a plurality of samples collected from a plurality of test locations, it would have been obvious to one of ordinary skill in the art to conduct tests on samples collected from different locations (e.g. different patients, different environmental locations, see [0026]) (see also [0034] disclosing that the method is carried out in a laboratory setting that batch processes a number of tests, presumably from different locations). Naturally, the location-specific machine-readable information tag associated with each additional assay cartridge would correspond to respective test locations.  
With respect to claims 16 and 21, Xie et al. do not disclose that a sample can be initially collected in a sample container before the sample is applied to the assay cartridge. However, given that the testing can be performed in a laboratory remote from location of sample collection (e.g. hospital, clinic, environment) (see [0026] and [0034]), it would have been obvious to one of ordinary skill in the art to collect samples in suitable containers (e.g. vials), and dispense the samples from the containers to 
With respect to claim 17, the containers would be labeled with barcodes, as discussed above. Naturally, the barcodes would be “substantially” identical (i.e. they all comprise black lines on a white background). Regarding the limitation “stored at or near the corresponding second test location”, the limitation does not further limit the claimed method given that the subject matter being claimed is directed to “affixing” tags (where the tags have been stored prior to affixing the tags do not further limit the nature in which the tags are affixed). If Applicant intends the limitation to further limit the claimed method, the claim should further recite a method of storing the tags at the corresponding second test location prior to collecting the samples.  
With respect to claim 18, the claimed “plurality of test locations” encompass every possible locations at which samples can be collected (e.g. every clinic, hospital, environmental sampling locations in existence). That said, it is evident that each information tag is affixed to a sample container at a tag storage location (e.g. a specific clinic, hospital) that is remote from some of the plurality of test locations (i.e. all other clinics, hospitals).  
With respect to claim 19, the hazardous contamination detection device is a portable device, and sample collection and testing can be achieved contemporaneously (see [0025]). In such a case, an assay cartridge would be inserted into the hazardous contamination testing device at a test location, and the scanning would comprise scanning a machine-readable information tag affixed to a surface (surface of an assay cartridge) located at said test location.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Loscalzo et al. (US 2011/0295620 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796